PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Advanced Micro Devices, Inc.
Application No. 16/938,855
Filed: 24 Jul 2020
For: MEMORY CALIBRATION SYSTEM AND METHOD
Docket No. AMD-190391-US-ORG1
:	SUA SPONTE DECISION
:	WITHDRAWING THE
:	HOLDING OF ABANDONMENT
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed June 8, 2022.

The petition is GRANTED.

On February 3, 2022, the Office mailed a non-final Office action, setting a shortened statutory period for reply of three months. The Office mailed a Notice of Abandonment on June 8, 2022, indicating that no reply to the February 3, 2022 Office action has been received.

Applicant has until August 3, 2022 to file a reply to the February 3, 2022 Office action (provided a three month extension of time is obtained).  In view thereof, it is obvious that the Notice of Abandonment was prematurely mailed.  Accordingly, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2187 to await Applicant’s reply to the February 3, 2022 Office action.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor – Office of Petitions